Citation Nr: 1717918	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-02 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a dental disorder, to include dental trauma. 

2.  Entitlement to service connection for a dental disorder, to include dental trauma.

3.  Entitlement to an increased disability rating for service-connected bilateral hearing loss, evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the January 2010 rating decision, the RO denied reopening the Veteran's previously denied claim for service connection for a dental disability because new and material evidence had not been received.  

In the March 2010 rating decision, the RO determined that there had been clear and unmistakable error in the evaluation of the service-connected hearing loss, and a 20 percent disability rating was therefore assigned, effective January 15, 2009; the date VA received the Veteran's claim for increased compensation for this disability.  Because the increase in the evaluation of the Veteran's hearing loss disability to 20 percent does not represent the maximum rating available for this disability, his increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In view of the RO's determination, the Board has framed the Veteran's claim for an increased evaluation for a bilateral hearing loss disability as that reflected on the title page.  

In November 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

In April 2015, the Board remanded the case to the RO for further development and adjudicative action.

The issue of service connection for a dental disorder, to include dental trauma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied entitlement to service connection for a dental disorder based on the fact that the evidence failed to show evidence that any dental trauma or injury occurred in service and also that any current dental condition is a result of his military service.  The Veteran was notified of the adverse determination, he did not appeal the determination, and no new and material evidence was submitted within the applicable appeal period. 

2.  Since the final April 2004 decision, the Veteran submitted a claim for entitlement to service connection for a dental disorder, he testified at an RO hearing in an April 2010, and he testified before the Board in November 2014.  At the November 2014 hearing, the Veteran presented additional evidence related to an unestablished fact necessary to substantiate the claim. 

3.  Audiometric examinations correspond to no greater than Level XI hearing loss for the right ear and Level III hearing loss for the left ear at any time on appeal.

4.  The Veteran's bilateral hearing loss disability picture does not present an exceptional or unusual pattern of hearing loss. 


CONCLUSIONS OF LAW

1.  The April 2004 RO decision, which denied the Veteran's claim of entitlement to service connection for a dental disorder, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence presented since the April 2004 RO decision is new and material, and the claim for entitlement to service connection for a dental disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded three VA examinations, one in March 2009, on in April 2014, and the last in July 2015.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the April 2015 remand orders, namely to obtain outstanding records of the Veteran's dental treatment and obtain clarification from the April 2014 VA examiner, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Claim to Reopen

As noted above, the RO denied entitlement to service connection for a dental disorder in an April 2004 rating decision.  The decision noted that there was no evidence the Veteran's in-service dental disorder was due to trauma.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is considered beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Since the RO's final denial in April 2004, the Veteran has submitted statements, he has testified at hearings in April 2010 and November 2014, and his representative submitted argument on his behalf.  The Veteran's November 2014 testimony before the Board provided additional detail as to the circumstances around his traumatic in-service dental disability when he was kicked in the mouth.  Further, the Veteran's testimony at the hearing also identified a second in-service incident where the Veteran experienced dental trauma.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because this evidence relates to whether the Veteran's in-service dental disorder was due to trauma, the Board concludes that this newly received evidence is not cumulative of the record at the time of the April 2004 decision with respect to the issue of service connection for a dental disorder, and it raises a reasonable possibility of substantiating the Veteran's claims.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the April 2004 RO decision constitutes new and material evidence and the claim must be reopened.  38 C.F.R. § 3.156.

III.  Increased Rating

The Veteran claims entitlement to a rating in excess of the currently assigned 20 percent for bilateral hearing loss during the period on appeal. 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.85(c).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Factual Background

Treatment notes from January 2009 indicate that the Veteran was seen for hearing loss in both ears.  No pure tone threshold testing or Maryland CNC wordlist testing results were reported.

Pursuant to the Veteran's claim for an increased rating for bilateral hearing loss, the RO scheduled the Veteran for a VA examination in March 2009 to evaluate the present state of the Veteran's hearing loss.  The VA examiner noted the Veteran's in-service history of acoustic trauma and his symptoms, including speaking loudly, missing conversations, and dizziness in the past, though not recently.  At the March 2009 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60 
95
85
100
95
LEFT
15
15
15
40
30

The average of the pure tone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 94 decibels in the right ear and 25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 0 percent for the right ear, and 96 percent for the left ear.  However, another copy of the VA examination notes that the Veteran's speech discrimination in his left ear is 80 percent.  Notably, the RO found that the 80 percent score was accurate and used this score to raise the Veteran's rating to 20 percent in a March 2010 rating decision.  The March 2009 VA examiner concluded the Veteran has moderately severe to profound sensorineural hearing loss in the right ear and a mild high frequency hearing loss in the left ear. 

The Veteran testified at an RO hearing in April 2010 that he had trouble communicating due to his hearing loss.  He also reported that his hearing continues to worsen.  In a May 2010 statement, the Veteran claimed that his equilibrium is off due to his hearing loss and that this causes him to fall.  The Board notes that the Veteran was subsequently granted service connection for an equilibrium disability and assigned a separate rating for these symptoms in a January 2012 rating decision.  

Treatment notes from May 2010 indicate that the Veteran experienced occasional earaches and some balance problems when standing quickly.  A VA examination from November 2010 evaluated the Veteran's reports of problems with his equilibrium.  The Veteran returned in November 2010 for follow-up treatment.  

Documents received from the Social Security Administration in November 2011 reflect complaints of trouble hearing and associated functional impairments.  

In January 2013, the Veteran reported that he "was not hearing well" and that he only wore his left ear hearing aid.  His hearing aid was sent out for repair.  The Veteran received treatment in April 2013 for his hearing aids.  Treatment notes from October 2013 indicate that the Veteran was seen because his hearing aids were lost and out of warranty.  

Another VA examination was conducted in April 2014.  At this examination, the Veteran complained of difficulty understanding people when they are talking to him.  The Board notes that the VA examiner reported test results incorrectly and subsequently, in May 2014 correspondence, corrected the testing results.  At the April 2014 VA audiology examination, corrected pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
80 
105
100
110+
110+
LEFT
20
15
29
45
60

The average of the pure tone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 102.5 decibels in the right ear and 35 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 0 percent for the right ear, and 88 percent for the left ear.  

Treatment notes from June 2014 indicate that the Veteran was seen for fitting of a new hearing aid.  

The Veteran testified at his November 2014 hearing that his family must yell at him to be heard and that he thinks he is talking normally but is actually yelling.  He also reported that people must repeat themselves when talking to him and that he feels isolated.  

Another VA examination was conducted in July 2015.  At this examination, the Veteran complained of having to ask people to repeat themselves.  At the July 2015 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
75 
105
105
105
105
LEFT
25
25
30
50
50

The average of the pure tone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 105 decibels in the right ear and 38.75 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 0 percent for the right ear, and 92 percent for the left ear.  

Analysis

The criteria for evaluating hearing loss have already been discussed above, in addition to the pertinent medical evidence of record.  As noted in Lendenmann, hearing loss is evaluated using the mechanical application of the rating criteria to certified test results.  3 Vet. App. at 349.  The mechanical application of the rating criteria to the results of the VA examinations are not consistent with a rating in excess of the currently assigned 20 percent for the Veteran's hearing loss at any time on appeal.  While the Veteran has alleged symptoms including trouble understanding speech and difficulty communicating with others, the Board notes that these symptoms are contemplated in the schedular criteria used to rate hearing loss claims.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017)

The results of the March 2009 VA examination are consistent with Level XI hearing loss in the right ear and Level III hearing loss in the left ear.  This warrants a 20 percent rating using Table VII.  The results of the April 2014 VA examination are consistent with Level XI hearing loss in the Veteran's right ear and Level II hearing loss in the Veteran's left ear.  This warrants a 10 percent rating using Table VII.  The results of the July 2015 VA examination are consistent with Level XI hearing loss in the Veteran's right ear and Level I hearing loss in the left ear.  This warrants a 10 percent rating using Table VII.  Accordingly, the evidence of record does not support a rating in excess of 20 percent for the Veteran's bilateral hearing loss at any time on appeal. 

Lastly, the Board finds that the issue of an extraschedular rating has not been raised.  Doucette, 2017 U.S. App. Vet. Claims LEXIS 319, at *10-11.  The Veteran's symptoms do not present such an exceptional or unusual circumstance as to warrant such referral and the Veteran has not asserted that an extraschedular rating is appropriate.  To the extent that the Veteran has raised symptoms of difficulty with equilibrium, he has been compensated for these symptoms as a distinct disability.  

In summary, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for any period on appeal. 


ORDER

Entitlement to a rating in excess of the currently assigned 20 percent for bilateral hearing loss is denied.


REMAND

The Veteran contends that his in-service dental disorder was due to trauma and is directly related to his current dental disability.  

The Veteran presented additional evidence through his many statements and at the November 2014 Board hearing that support his contention that his dental disorder in-service was due to trauma.  Specifically, the Veteran described in detail an in-service incident when he was kicked in the mouth and lost multiple teeth.  He also described a second incident when a shell exploded near him and knocked out his replacement teeth. 

The service treatment records confirm that the Veteran lost multiple teeth in-service.  A treatment note from July 1981 indicates that the Veteran was seen due to having multiple teeth completely out.  The time recorded for this incident, 0001 hours, is certainly consistent with the Veteran's report that the traumatic incident occurred late at night due to an intoxicated soldier.  Thus, there is sufficient evidence of in-service dental trauma to warrant a medical examination of the relationship between the Veteran's current dental disability and his in-service dental trauma.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA dental examination to ascertain the current severity of his dental disability.  The examiner should review the claims file, to include the evidence in the STRs of a traumatic dental incident in July 1981 and the Veteran's testimony of two separate traumatic incidents at the November 2014 hearing, and note that review in the report.  The examiner should consider the Veteran's statements as to the circumstances surrounding his in-service dental trauma to be credible.  All indicated studies and tests should be performed.  The examiner should then opine as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current dental disability is due to the Veteran's in-service dental trauma.  The examiner must also address whether any in-service dental trauma caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth, and, if so, specify any teeth so affected.  A rationale for all opinions should be provided.

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


